ON REHEARING.
Per CURIAM.
— Appellant has filed a lengthy petition for rehearing, consisting of fifty-four printed pages, which, outside of the statement of general principles of law not applicable to *418the case, is remarkable only for poetical effusion and psychological erudition. So far as the particular ease at bar is concerned, it calls our attention to no new principle of law or question of fact that was not carefully.considered by this court on original hearing. Since reading the petition, we are more than ever convinced that the true nature of the entire transaction is correctly shown in the quotation in the original opinion from the appellant’s brief, and are more firmly convinced of the duty and propriety of applying the usury laws to such transactions. Courts should not seek excuses by which associations that loan money, whether they claim to be acting solely upon benevolent principles or not, may, by the use of subterfuge, be exempted from the ordinary penalty of violations of the usury statutes. In its labored efforts to convince this court of its disinterested philanthropy in the part which it took in the transaction in question, in its petition for rehearing, inter alia, it says: “On the other hand, he never pays the principal, that being canceled by his shares.” This brief quotation emphasizes the fact that the issuing of shares to respondents, and the alleged relation of shareholder by the respondents to the appellant, is mere subterfuge in order to permit the appellant to collect a usurious rate of interest. We are fully convinced that the conclusion reached in this cause is correct in law, and sanctioned by the principles of equity. A rehearing is denied.